Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, when the table assembly is assembled, the tenon shoulder, tongue and plate on the table are horizontally coupled, not vertically coupled as claimed.  For examining purposes, the assembled horizontal direction will be used for the art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SHW L-shaped office corner table product on Amazon page in view of Green (8,147,012). The L-shaped table page teaches a table assembly (see first annotated figure below), comprising: a first side wall (e); a second side wall (g); and a table top (j).  For claim 1, the L-shaped table fails to teach the specific connectors used between the walls and top.  Green teaches the use of a tenon and mortise connector (250,200 and 150,50; see annotated second figure below; Fig. 24) between panels (325,315,320). The tenon is integrally formed and comprises a shoulder, a tongue horizontally coupled to the shoulder and a plate horizontally coupled to the shoulder.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the L-shaped table by specifically using the tenon and mortise connector of Green between the panels (e.g. mortises on side walls and tenons on the top), to provide a quick and easy assembled table system. 

    PNG
    media_image1.png
    597
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    683
    media_image2.png
    Greyscale

 	

Response to Arguments
Applicant’s arguments, filed February 4, 2022, with respect to the rejections of the claims under the secondary reference of Green (2010/0189492) have been fully considered and are persuasive. Namely, the added limitations to the tenon overcome the connector disclosed by Green. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection for claim 1 is made using the secondary reference of Green (8,147,012) which teaches the limitations of the connector presently claimed. Please note the 112 first rejection above concerning the direction of the tenon being considered in the rejection. As for the withdrawal of an art rejection over the remaining claims, the mortise of Green’012 could only be a single connector on the side walls, since it would encase the respective ends thereof. This connector would also not work between the intermediate panels and side walls.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
March 14, 2021
						/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637